IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-10-00273-CV

FORREST PROPERTY MANAGEMENT, INC.,
FORREST CLEBURNE PROPERTIES, LP,
FORREST CHEVROLET-CADILLAC, INC.,
AND FORREST PONTIAC-BUICK-GMC TRUCKS, INC.,
                                   Appellants
v.

EDDIE MCGINNIS AND CITIZENS BANK,
                                                         Appellees



                             From the 249th District Court
                                Johnson County, Texas
                              Trial Court No. C201000210


                         MEMORANDUM OPINION


      On August 31, 2010, the Court granted the motions to withdraw of counsel for

Appellants Forrest Property Management, Inc., Forrest Cleburne Properties, LP, Forrest

Chevrolet-Cadillac, Inc., and Forrest Pontiac-Buick-GMC Trucks, Inc. New counsel did

not appear for Appellants.

      The Clerk notified Appellants by letter dated October 5, 2010 that new counsel
have not appeared for Appellants, who, as corporations and a limited partnership, may

appear and be represented only by a licensed attorney. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); MHL Homebuilder LLC v.

Dabal/Graphic Resource, No. 14-05-00295-CV, 2005 WL 1404475 (Tex. App.—Houston

[14th Dist.] June 16, 2005, no pet.) (mem. op.). Appellants were ordered to retain

counsel who were, within 21 days, to file a notice of appearance, or the appeal would be

dismissed for failure to comply with this order and for want of prosecution. TEX. R.

APP. P. 42.3(b), (c); see MHL Homebuilder LLC, 2005 WL 1404475.

       The Court has not received a notice of appearance or a response otherwise from

Appellants. Accordingly, this appeal is dismissed for failure to comply with this court’s

order and for want of prosecution. TEX. R. APP. P. 42.3(b), (c); see MHL Homebuilder LLC,

2005 WL 1404475.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed November 10, 2010
[CV06]




Forrest Property Management, Inc. v. McGinnis                                      Page 2